Citation Nr: 1615614	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959; and from September 1959 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2014, the Veteran testified at a hearing before the undersigned at the Los Angeles, California RO.  A transcript of the hearing is associated with the claims file.  

The Los Angeles RO has retained jurisdiction over the Veteran's claim.

In December 2014, the Board remanded this case for additional development.  The issues included entitlement to service connection for a low back disability.  Service connection for a low back disability was granted in in a January 2016 rating decision, and this issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset during active service and has continued since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service, even if it is first diagnosed after service, when the evidence establishes that the current disability was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2015). 

Service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus is considered an organic disease of the nervous system; therefore, it will be service connected on a presumptive basis as a chronic disability if manifested to a compensable degree within one year after active duty.  Fountain v. McDonald, 27 Vet. App. 258 (2015); see also 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

A nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013);38 C.F.R. § 3.303(b).

The Veteran has consistently reported that his tinnitus began in service.  On his August 2009 claim form, he estimated tinnitus began in 1965.  At his July 2014 Board hearing, he described acoustic trauma suffered while serving shipboard in the Navy.  In addition to the general noise of the ship engines and activity on the flight deck, the Veteran described an incident in which he was standing no more than four feet away from one of the five-inch or eight-inch guns that was fired during a training exercise.  He testified that, right after this incident, his hearing was muffled and that his left ear "was ringing quite awhile."  He also testified that he has had tinnitus ever since this incident.  It was unclear whether his tinnitus has always been constant, but he testified that he noticed this approximately three years after discharge.

A July 2011 VA examination report notes that the Veteran's service title was AK-0000, which was the equivalent of a civilian stock clerk.  He reported exposure to high levels of noise during his military tour, specifically reporting exposure to gunfire and constant aircraft noise without the use of hearing protection.  He denied recreational and occupational noise exposure.  He described tinnitus onset as having occurred during his military tour when he was on the flight deck without hearing protection and a 5 to 8 inch gun discharged at close range.  He immediately heard loud ringing in his ears and experienced subjectively decreased hearing in the left ear after the incident.  It was noted that the tinnitus is constant.  The examiner opined that the tinnitus is as likely as not a symptom associate with the hearing loss.  

The July 2011 VA examiner opined that the Veteran's bilateral tinnitus is less likely than not caused by or the result of excessive noise experienced during his military tour.  For her rationale, the audiologist noted that, despite the Veteran's report of in-service noise exposure, no record of tinnitus or of the specific incident that the Veteran reported was found in the service treatment records.  

An August 2012 VA medical attending note reflects that the Veteran has chronic tinnitus and sensorineural hearing loss that he reports is due to sound exposure long ago.  

During a February 2013 VA head and neck surgery attending consultation, a VA physician opined that the Veteran's left ear pulsatile tinnitus could be due to hypertension combined with severe noise-induced unilateral hearing loss.  The Veteran had reported that he has longstanding left ear hearing loss that he attributes to a large gun blast adjacent to his left ear.  

In a March 2015 VA opinion a VA examiner determined that the Veteran's tinnitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The audiologist noted that the Veteran's military occupational specialty was a stock clerk during his first tour and a stock foreman (clerical) during his second tour.  He noted that both military occupational specialties have a low probability of hazardous noise exposure.  

In a letter the Veteran described hearing loss and tinnitus that occurred after an incident when deck guns fired during a training exercise in 1959 (during his second tour) while he was on deck.  The examiner noted that there was no report of this incident in his claims file.  He was treated for a right earache due to a furuncle in September 1962.  There was no report of hearing loss or tinnitus at the time of that treatment.  A compensation and pension medical evaluation in January 1966 following separation from military service indicated "No" for the question "Hearing loss noted?"  In September 2009 correspondence, the Veteran reported that he "failed" hearing tests on the left side when tested at his former place of employment (Todd Shipyard) and at Kaiser Hospital.  However, no copies of reports verifying this are in the claims file.  

The examiner stated that, based on the negative response to the question regarding hearing loss at his 1966 evaluation following separation from military service and the further finding that the first documentation of hearing loss and tinnitus was at the VA audiologic evaluation in 2009, a nexus between the Veteran's military service and the current hearing loss and reported tinnitus cannot be established.  

In September 2015, an addendum was obtained in which the March 2015 examiner considered the Veteran's lay reports of continuity of symptoms and noise exposure.  The examiner opined that no opinion could be provided regarding the condition of tinnitus without resorting to speculation.  The examiner explained that this conclusion has been made due to an absence of any evidence in support of, or in opposition to, the claim of tinnitus being present since military service.  

The examiner stated that the first available report of tinnitus was in the September 2009 Audiology clinic consultation note.  The date of onset of the tinnitus was not reported in the note.  In the November 2009 Head and Neck clinic note, tinnitus was reported to have been present for "many years," but no association with military service was made with the tinnitus onset.  The examiner noted that there is no evidence to support or refute the Veteran's claim that the tinnitus began during his period of military service.  

As a layperson, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ringing of the ears is a symptom that is capable of lay observation and tinnitus is diagnosable by a lay person.  Charles v. Principi, 16 Vet App 370 (2002).  

The Veteran's reports of acoustic trauma are credible and consistent with the circumstances of his service.  Although his occupational specialty was the equivalent of a stock foreman, his certificate of discharge shows he spent years serving aboard ships and was discharged from the USS Coral Sea, an aircraft carrier where loud noise would be expected.  Likewise the Veteran's testimony on the in-service onset of his left ear tinnitus is credible.  

The Board therefore finds that the Veteran's competent, credible lay evidence linking his current tinnitus to the tinnitus he experienced in service based on continuity of symptomatology is highly probative. 

The Board must weigh the probative value of the Veteran's reports against the medical opinions of record.  The probative value of medical opinion evidence is based on the accuracy and completeness of the history considered, whether the opinion is definitive and the rationale provided.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The probative value of the July 2011 and March 2015 VA audiologist's opinions is diminished in that they did not consider the Veteran's reports of continuity of symptomatology beginning in service.  

With respect to the September 2015 addendum, the Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without resort to speculation.   This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In sum, the evidence demonstrating a nexus between the Veteran's military service and his current tinnitus is more probative than the evidence that weighs against the claim.  The Board therefore finds that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The December 2014 Board remand was to obtain an opinion that addressed the Veteran's testimony.  The September 2015 VA medical opinion rejected the Veteran's reports of continuity of symptomatology, because a January 1966 VA examination report reflected that hearing loss was not noted.  

The examiner's opinion was also based in part on two factors that cannot form the basis for a negative nexus at this time.  First, the examiner noted that the Veteran's report that his hearing loss "occurred after an incident when the deck guns fired during a training exercise in 1959 (second tour) while he was on-deck" is not corroborated in the claims file.  The Veteran's reports of in-service noise exposure are competent and credible.  Therefore, the September 2015 VA medical opinion did not consider a completely accurate history.

Second, the examiner noted that the earliest evidence of hearing loss in the record was in a 2009 VA audiologic evaluation.  The Veteran has reported having been told that he has hearing loss in the past, but that these records were unavailable.  Specifically, in a September 2009 written statement, the Veteran reported that his left ear always failed hearing tests when he worked at Todd Shipyard.  The January 1966 VA examination report reflects that the Veteran started working at Todd Shipyard in September 1965.  He indicated at his July 2014 Board hearing that he worked at Todd for almost 20 years.  The Board therefore concludes that the Veteran is reporting that he had hearing loss within 20 years of service.  Even though corroborative medical documentation of this assertion has not been produced, these lay contentions must be addressed by the VA audiologist on remand.

In short, the Board accepts the Veteran's lay report of acoustic trauma in service and finds that a remand is necessary in order to obtain an etiology opinion that considers both (1) the Veteran's credible description of his in-service noise exposure, and (2) the Veteran's lay reports of continuity of symptomatology, to include his assertions of hearing difficulties years prior to the 2009 diagnosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate to examiner to provide an addendum opinion.

The examiner should respond to the following:

Is the Veteran's current hearing loss at least as likely as not (probability of 50 percent or more) related to service?

The examiner must provide an explanation for this opinion that takes into account the Veteran's reports of in-service noise exposure and continuous symptoms since service.  The examiner is to consider the Veteran's lay reports of in-service acoustic trauma, to include as provided at the July 2014 Board hearing, to be credible.  The examiner is also to consider the Veteran's reports of having had hearing loss within 20 years of his separation from service.

The examiner should state whether the Veteran's reports, if accepted, would be sufficient to link the current hearing loss to acoustic trauma in service; and whether there are medical reasons for rejecting those reports.

If the examiner rejects the Veteran's reports of continuity of symptomatology, the examiner must provide a reason for doing so. The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, unless the existence of such records would be medically expected.

If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


